t c summary opinion united_states tax_court cynthia a bullock petitioner and brian bullock intervenor v commissioner of internal revenue respondent docket no 29221-13s filed date cynthia a bullock pro_se brian bullock pro_se richard charles grosenick mark j miller and ellen french student for respondent summary opinion ashford judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review under sec_6015 of respondent’s determination that she is not entitled to relief from joint_and_several_liability for the taxable_year with respect to a proposed income_tax_liability of dollar_figure arising from unreported taxable wages interest and cancellation of debt we hold that she is not entitled to relief from joint_and_several_liability under sec_6015 c or f background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner cynthia a bullock resided in wisconsin and intervenor brian bullock petitioner’s former spouse resided in florida at the time the petition was filed with the court petitioner and intervenor married in and they remained married in from date to date petitioner and intervenor together with unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure their two minor daughters were living in florida during that time petitioner was employed at a macy’s department store in clearwater florida and intervenor was self-employed working as a d j and videographer in date the family moved to wisconsin when petitioner received a job transfer to a macy’s department store in wisconsin where she had relatives intervenor did not have employment in wisconsin and was forced to return to florida while continuing to try to find employment in wisconsin so that he could eventually rejoin the family during petitioner’s job at macy’s was the main source_of_income for the family during the marriage intervenor managed the family’s finances including paying the bills and filing the tax returns to that end with respect to the joint federal_income_tax return joint_return in early when petitioner received in wisconsin two forms w-2 wage and tax statement she simply mailed them to intervenor without reviewing them as a result she did not confirm whether these two forms w-2 reflected all of her wages and taxes withheld from her employment with macy’s in wisconsin as well as in florida for or whether she was missing any forms w-2 for according to petitioner she reminded intervenor several times that she was going to have florida and wisconsin w-2s for the two forms w-2 petitioner mailed to intervenor and no other were used to report petitioner’s wage income on the joint_return which was prepared by the same accountant intervenor had hired to prepare the joint federal_income_tax returns for all the years that petitioner and intervenor were together once the joint_return was prepared intervenor mailed it to petitioner in wisconsin for her signature although she could have petitioner did not review the joint_return for correctness rather she simply signed it in the appropriate places which intervenor had marked with flags thus petitioner did not check whether the joint_return reflected all of her wages and tax withheld from her employment with macy’s in whether in wisconsin or florida or whether any other reportable income items may have been missing from the joint_return after signing the return she mailed it back to intervenor to file the joint_return reflected a tax_refund and when the refund check which was made out to petitioner and intervenor was received by intervenor in florida he mailed it to petitioner to endorse and return to him so that he could cash it she did so around this same time petitioner decided that she wanted a divorce because the marriage was irrevocably broken and it had been so for several years upon cashing the refund check intervenor sent petitioner half of the proceeds minus the cost of filing for divorce on date respondent sent to petitioner and intervenor at their florida address a notice proposing an income_tax increase against them of dollar_figure for the taxable_year the basis for the proposed increase was that certain income and payment information reported by third parties to respondent differed from the amounts shown on the joint_return the notice listed the following discrepancies relating to tax withheld interest taxable wages and cancellation of debt item no issue received from account information amount reported to respondent by others amount included on the joint_return tax withheld macy’s inc form_w-2 tax withheld tax withheld tax withheld total interest interest total taxable wages taxable wages total cancellation of debt macy’s inc macy’s inc form_w-2 form_w-2 wachovia bank n a form int macy’s inc form_w-2 bank of america n a form 1099-c dollar_figure big_number big_number big_number --- --- --- dollar_figure -0- -0- -0- --- cancellation of debt_cancellation of debt total bank of america n a form 1099-c big_number big_number --- the evidentiary record is silent as to whether petitioner or intervenor responded to the notice petitioner and intervenor divorced on date at trial petitioner testified that she had no knowledge that she and intervenor had underreported their income on the joint_return until date when she first received a letter from respondent to that effect petitioner also testified that upon receiving the letter she contacted macy’s and was told that a third form_w-2 for was issued to her at her florida address reflecting wages and tax withheld from her employment with macy’s in clearwater florida according to petitioner she did not receive this form_w-2 nor did intervenor ever mention it or forward it to her at trial petitioner described intervenor as controlling but never physically abusive and uncooperative during the divorce proceedings petitioner further acknowledged that with intervenor’s not working for extended periods she relied on a bank of america credit card solely in her name to pay the family’s living_expenses such as groceries and that in because the outstanding amount of debt on the credit card was insurmountable she worked out a settlement with bank of america resulting in a cancellation of the debt petitioner provided no testimony regarding receipt of the form 1099-c cancellation of debt issued by bank of america reporting dollar_figure of cancellation of debt or why this amount was not reported on the joint_return petitioner also acknowledged having a bank account with wachovia bank but she provided no documentation to establish that the account was a joint account and she similarly provided no testimony regarding receipt of the form 1099-int interest_income issued by wachovia bank reporting dollar_figure of interest or why this amount was not reported on the joint_return on september and date intervenor and petitioner respectively filed forms request for innocent spouse relief at some point before date respondent determined that intervenor was entitled to full relief and that petitioner was not entitled to either full or partial relief petitioner submitted to respondent a statement of disagreement dated date appealing the determination against her on date respondent’s office of appeals issued a final notice_of_determination to petitioner denying relief from joint_and_several_liability on date petitioner timely filed a petition with this court seeking review of respondent’s determination pursuant to sec_6015 and rule intervenor filed a timely notice opposing petitioner’s request for relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 if a joint_return is made the tax is computed on the spouses’ aggregate income and each spouse is fully responsible for the accuracy of the return and is jointly and severally liable for the entire amount of tax_shown_on_the_return or found to be owing sec_6013 114_tc_276 nevertheless under certain circumstances a spouse who has made a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 sec_6015 provides a spouse with three alternatives full or partial relief under subsection b proportionate relief under subsection c and if relief is not available under subsection b or c equitable relief under subsection f in this case respondent evaluated petitioner’s entitlement to relief from joint_and_several_liability under each alternative and we have jurisdiction to do the same see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir stergios v commissioner tcmemo_2009_15 a relief under sec_6015 in order to be entitled to relief under sec_6015 the spouse who requests that relief requesting spouse must satisfy the following conditions a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse did not know and had no reason to know of the understatement at the time the return was signed taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to such understatement and the requesting spouse timely elects relief under sec_6015 sec_6015 these conditions are stated in the conjunctive and thus a failure to meet any one of them precludes the requesting spouse from being entitled to relief under sec_6015 alt v commissioner t c pincite mcclelland v commissioner tcmemo_2005_121 slip op pincite in this case petitioner filed a joint federal_income_tax return for and timely filed a request for relief but on the basis of the existing record she plainly cannot satisfy the second condition the second condition under sec_6015 requires the requesting spouse to show that the understatement_of_tax is attributable to erroneous items of the other spouse sec_6015 an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return sec_1_6015-1 income_tax regs furthermore an erroneous item is generally attributed to the individual whose activities gave rise to the item see id para f see also agudelo v commissioner tcmemo_2015_124 at work v commissioner tcmemo_2014_190 at sec_1_6015-3 income_tax regs here there were three erroneous items the unreported wage income from macy’s in clearwater florida interest_income from a wachovia bank account and cancellation of debt from settling an outstanding credit card debt with bank of america the facts in the record demonstrate that these erroneous items are attributable solely to petitioner indeed petitioner’s position in this regard has never wavered at trial she reiterated that all of the macy’s wage income was hers and acknowledged that the bank of america credit card and the wachovia bank account were in her name thereby making the cancellation of debt and the interest_income attributable to her because petitioner has failed to satisfy the second condition under sec_6015 we need not decide whether she satisfied the other two conditions under sec_6015 ie whether she lacked the requisite knowledge of the understatement at the time she signed the joint_return and whether equity considerations favor her accordingly petitioner is not entitled to relief under sec_6015 b relief under sec_6015 subject_to other conditions sec_6015 allows a divorced or separated spouse to elect to limit his or her liability for a deficiency assessed with respect to a joint_return to the portion of such deficiency allocable to him or her under subsection d pursuant to sec_6015 any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year further e rroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs see also agudelo v commissioner at in this case while petitioner and intervenor have been divorced since date petitioner was the source of the erroneous items that led to the deficiency and thus these items would be allocable to petitioner if she and intervenor had filed separate returns at the time as a result sec_6015 affords her no relief c relief under sec_6015 where relief is not available under sec_6015 or c sec_6015 grants respondent the discretion to relieve a requesting spouse of joint liability if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion thereof additionally sec_6015 authorizes granting such equitable relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 prescribes the guidelines that respondent will consider in determining whether equitable relief is appropriate although we are not bound by them since this case was filed and pending after date we will analyze petitioner’s request under these guidelines to ascertain whether she satisfies the requirements for relief under sec_6015 see agudelo v commissioner at work v commissioner tcmemo_2014_190 at the revenue_procedure begins by establishing threshold conditions that a requesting spouse must satisfy to be eligible for equitable relief the threshold conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent tax_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse revproc_2013_34 sec_4 i r b pincite these conditions like the conditions under sec_6015 are stated in the conjunctive thus a requesting spouse must satisfy all seven of them before relief may be granted agudelo v commissioner at petitioner meets the first six threshold conditions but does not satisfy the seventh condition generally the income_tax_liability from which the requesting spouse seeks relief must be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies see revproc_2013_34 sec_4 i r b pincite if the liability is partially attributable to the requesting spouse then relief can be considered only for the portion of the liability attributable to the nonrequesting spouse id as explained supra the entire liability at issue here is attributable to petitioner not intervenor and while there are certain enumerated exceptions to the seventh threshold condition on the basis of the existing record none are applicable here accordingly petitioner is not entitled to relief under sec_6015 conclusion petitioner is not entitled to relief under sec_6015 c or f for relief under sec_6015 hinges on attributing the income_tax_liability which in this case as petitioner admits is entirely attributable to her petitioner cannot be granted relief under sec_6015 just because she did not review the joint_return and her income was used to support intervenor and their children in the exceptions are attribution solely due to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
